DETAILED ACTION
The papers submitted on 11 July 2022, amending claims 1, 13, 18, 19, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II, claims 9-19, in the reply filed on 11 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR PRODUCING PLASTIC PLUG-IN CONNECTOR.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-14, 16, 18-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Maarten et al. (NL 1032894 C2, citations based on machine translation submitted herewith).
Regarding claim 9, Maarten discloses a method for producing a plug-in connector of a delivery pipe 8 (FIG. 3, 8, 8A, 9; title/abstract, p. 3 ¶¶ 4+), wherein the plug-in connector is produced as a molded part by injection molding of a polymer compound under pressure into a cavity 48 formed by an inner wall of a molding tool 45/46 and a core 50/52 arranged in the cavity to form an inner channel of the plug-in connector (FIG. 8; p. 3 ¶ 5), the method comprising the steps of: 
injecting the polymer compound exclusively at one side through a single injection opening 65 in a region of an axial length of the molding tool (FIG. 8; p. 3 ¶ 8), 
inhibiting the flow of the polymer compound in an axial direction and/or generating a radially asymmetrical distribution of the polymer compound circumferentially around the core by providing a filling control element 60A on the inner wall of the molding tool (p. 3 ¶ 9), 
flowing the polymer compound in a circumferential and axial direction around the core until the cavity is completely filled (p. 3 ¶ 9), 
cooling the polymer compound until solidified, and 
demolding the molded part from the molding tool (FIG. 3, 9; p. 2 ¶ 7, p. 3 ¶ 7).  
Regarding claim 10, Maarten discloses the polymer compound is injected into a central region along the axial length of the cavity of the molding tool (FIG. 8, p. 3 ¶¶ 8-9). 
Regarding claim 11, Maarten discloses providing multiple filling control elements 60A arranged over the axial length of the inner wall of the molding tool, whereby regions which are exactly circular in cross section and regions with a shape deviating from a regular circular shape alternate with one another over the axial length of the inner wall of the molding tool (FIG. 8, 9; ¶¶ 7-9).
Regarding claim 12, Maarten discloses the step of propagating the polymer compound at a higher speed in a circumferential direction than in an axial direction during the filling of the cavity (p. 3 ¶ 9).
Regarding claim 13, Maarten discloses one or more of the multiple filling control elements 60A is arranged in at least one of a central region of the cavity of the molding tool and two end regions that directly adjoin the central region on both sides of the cavity of the molding tool (FIG. 8; p. 3 ¶¶ 8-9).
Regarding claim 14, Maarten discloses each of the filling control elements 60A is formed by at least one projections or recesses in the inner wall of the tool and the projections or recesses are at least one of encircling or unilateral and at least one of symmetrical or asymmetrical (FIG. 8; p. 3 ¶¶ 8-9).
Regarding claim 16, 18-19, Maarten discloses that substantially all of a volume of the cavity defined by a length between the injection opening and an end delimiting the axial extent of the cavity of the inner wall of the molding tool is filled exclusively by means of extrusion of the polymer compound through a space formed between the inner wall of the molding tool and the core arranged therein (FIG. 9; p. 3 ¶¶ 4+).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maarten et al. (NL 1032894 C2) in view of Sakuri et al. (US 4,010,903 A).
Maarten does not appear to expressly disclose a needle closure nozzle is used for the injection of the polymer compound. 
However, Sakuri discloses a conventional nozzle for injection molding of thermoplastics (title/abstract) which includes a needle 40 type closure (FIG. 1-6; 2:44+)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the valve of Maarten to include the needle valve of Sakuri, because such valves are conventionally used for injection molding and would have expected results. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, the prior art does not teach at least one pair of flattenings which are situated circumferentially diametrically opposite one another and which are of different depths. 
Hayashi; Nobuhiko et al.
US 20120306118 A1
TAKI; Kenjiro
US 20180229158 A1
NYMAN; Martin et al.
US 20140180261 A1
INUKAI; Takito et al.
US 20190255282 A1
Sexton; Earl H. et al.
US 20060249216 A1
LIU; KUN-CHENG
US 20120306197 A1
Ketcham; Mark G. et al.
US 6349977 B1
Gilbert; Russell T. et al.
US 4126291 A
Guest; John D.
US 5038455 A
Downey; Philip
US 6503430 B1
Hirai; Futoshi
US 6424469 B2
Henfrey; Basil et al.
US 3992503 A
Bassani; Giovanni
US 3941169 A
Triel; Egon et al.
US 9084867 B2
Gallusser; David O. et al.
US 4303221 A
Kiernicki; Leopold et al.
US 6277308 B1
SHUPE JAMES R
US 3474999 A


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742